

115 S525 IS: To require the United States Postal Service to designate a single, unique ZIP code for particular communities.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 525IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the United States Postal Service to designate a single, unique ZIP code for particular
			 communities.
	
 1.ZIP codesNot later than 270 days after the date of enactment of this Act, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, the communities of Flanders, Northampton, and Riverside in the Town of Southampton, New York.
		